Lake App. No. 93-L-042. On December 12, 1996, appellant filed a notice of appeal from a judgment of the Lake County Court of Appeals entered in case No. 93-L-042 on November 12, 1996, and a memorandum in support of jurisdiction. Attached to appellant’s memorandum is a copy of the judgment entry being appealed, as required by S.Ct.Prac.R. III(1)(D). The judgment entry bears a stamp indicating that it was filed with the clerk of the court of appeals on October 21,1996. Whereas the date the court of appeals filed its judgment entry for journalization with its clerk is, according to S.CtPrac.R. II(2)(A)(1), the date of entry of the judgment being appealed and, whereas appellant did not file his notice of appeal within forty-five days from the date of entry of the judgment being appealed,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed as untimely.